Citation Nr: 0003206	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from June 1962 to October 1966.  He served in Vietnam and his 
decorations include the National Defense Service Medal, the 
Vietnam Service Medal, and the Good Conduct Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which service 
connection was denied for PTSD.  

In March 1996, the RO remanded this claim to the RO so that 
further evidentiary development could be conducted, to 
include a VA examination and a search for additional records. 

In a decision dated September 24, 1998, the Board denied the 
veteran's claim for service connection for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (hereinafter "the Court").  In June 1999, 
the Court vacated the Board's September 1998 decision, and a 
Joint Motion for Remand was granted.  This case was 
thereafter returned to the Board for further evidentiary 
development, readjudication and disposition in accordance 
with the terms of the joint motion. 


REMAND

The veteran has claimed that service connection is warranted 
for PTSD.  

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (1999).  According to 38 C.F.R. § 4.125(a), if the 
diagnosis of a mental disorder does not conform to DSM-IV or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  According to Cohen v. Brown, 10 
Vet. App. 128 (1997), the following three requirements must 
be met: 1) a clear diagnosis of PTSD; 2) in-service 
incurrence of a stressor; and 3) a causal nexus between the 
symptomatology and the stressor. A clear diagnosis means an 
unequivocal diagnosis of PTSD.

The veteran's medical records indicate a history of treatment 
for psychiatric problems and mental illness dating to the 
1980's, variously diagnosed as major depressive disorder, 
hypomanic state, and bipolar affective disorder; and for many 
years, he was treated for ongoing and continuing alcoholism.  
Symptoms of PTSD are first shown in 1990, and thereafter, 
diagnoses of PTSD are shown in the record.  However, 
examining physicians and psychologists continued to question 
the propriety of the PTSD diagnosis for this veteran.  On VA 
examination in January 1997, the examiner concluded that the 
appropriate psychiatric diagnosis was bipolar disorder, with 
features of PTSD, but not the full syndrome.  On 
psychological testing in June 1997, it was concluded that the 
testing profile did not persuasively present an impression of 
PTSD.  The record now includes the opinion of a private 
physician, who examined the veteran at the request of his 
accredited representative (a private attorney), and who 
provided a principle Axis I diagnosis of PTSD, initiated in 
military service with delayed onset, and an additional Axis I 
diagnosis of Bipolar II disorder (returned major depressive 
episodes with hypomanic episodes, severe, chronic, in gradual 
remission).  As a result, the record is in conflict as to 
whether a PTSD diagnosis is appropriate for this veteran.  

In light of the joint motion, this claim is being returned to 
the RO so that the veteran may be afforded another 
psychiatric evaluation, in order to determine whether PTSD is 
or is not currently manifested.  This evaluation will consist 
of examination by 2 VA psychiatrists, who will be instructed 
to concur in providing an opinion as to whether PTSD is an 
appropriate psychiatric diagnosis for the veteran.  In 
addition, additional psychological testing will be conducted, 
as a private physician has questioned the validity of the 
previous (June 1997 test results) which were not consistent 
with a PTSD profile.  

In addition, the record shows that the veteran claims to have 
witnessed casualties of war.  At the time of his personal 
hearing, the veteran indicated that it was the reaction he 
encountered when coming home from Vietnam that caused stress, 
and not necessarily what happened to him when he was in the 
Marine Corps.  He has related additional stressors, including 
being subject to sniper fire and seeing a convoy ambushed, 
and he has provided varying accounts of either seeing 
Vietnamese girls killed or killing them himself.  In his 
statements on appeal and in hearing testimony, the veteran 
has presented conflicting accounts regarding the stressors 
which he claims in relation to his current service connection 
claim for PTSD.  On remand, he will be provided with the 
opportunity to reconcile these conflicting statements and to 
clarify his claimed stressors so that they may be verified 
through the appropriate channels.  

As noted, a successful claim for service connection for PTSD 
requires verification of claimed in-service stressors.  The 
Board notes that the veteran's representative has submitted 
text from a published history entitled U.S. Marines in 
Vietnam as well as command chronologies of the veteran's unit 
for the period of July-August 1966, and this information was 
received from the historical division of the U.S. Marine 
Corps.  While this information is pertinent to the veteran's 
claim, the Board must still seek to verify the stressful 
events to which the veteran claims he personally experienced 
during his Vietnam duty.  On remand, therefore, the veteran 
will be provided with the opportunity to submit specific 
information, such as specific dates and locations for all 
named combat incidents and/or traumatic events, the names of 
fellow servicemen who died, the names of fellow servicemen 
who could corroborate his claims, or any other information 
which could serve as a basis for verifying the life-
threatening and stressful events to which he claims he was 
exposed during his active duty.  In addition, he will be 
asked to reconcile the conflicting and varying accounts he 
has given regarding the exact source of the Vietnam-related 
stress and traumatic memories from which he claims to 
currently suffer.  

Thereafter, a list of the verified stressors, any claimed but 
unverified stressors, and the veteran's statements in 
reconciliation of his conflicting accounts will be prepared 
and submitted to the VA psychiatric examiners for use in 
evaluating and assessing the appropriate diagnosis in this 
case.   

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should request that the 
veteran provide additional information 
regarding the stressors and/or life-
threatening events which he is claiming 
in relation to his service connection 
claim for PTSD.  The veteran should be 
notified of the importance of his 
response and that his failure to 
cooperate with the RO's request could 
reflect negatively upon his claim for 
benefits.  The veteran should be asked to 
provide specific information, including:  
dates and locations for claimed events, 
such as for his account of witnessing a 
convoy ambush, being under sniper fire, 
and for his varying accounts of either 
seeing Vietnamese girls killed or killing 
them himself; the names of fellow 
servicemen and/or acquaintances whose 
deaths/injury he personally witnessed; or 
the names of fellow servicemen who could 
corroborate his accounts of life 
threatening events during his active 
duty.  In addition, the veteran should be 
asked to reconcile his claims about in-
service stressors with his subsequent 
statements to the effect that he was 
stressed by the reaction he encountered 
when coming home from the service, as 
opposed to what actually happened to him 
while he was in the Marine Corps.  The 
veteran should be informed that this 
information is being requested in order 
to make an attempt at verifying the 
claimed in-service stressors in 
conjunction with his assertion that a 
grant of service connection is warranted 
for PTSD.  

2.  Upon completion of the foregoing or 
in the event that the veteran fails to 
respond to the RO's inquiry, the RO 
should review the file and prepare a 
summary of all of the claimed stressors 
reported by the veteran in statements on 
appeal, in personal hearing testimony, 
and to health care professionals at the 
time of examination for treatment and/or 
evaluation.  This summary and copies of 
all associated documents which would 
facilitate a search, including copies of 
the veteran's service personnel records, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), formerly known as the 
Environmental Services Group (ESG), at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-2197. USASCRUR should be 
requested to search the records and 
provide any information available which 
might corroborate the veteran's alleged 
stressors. The USASCRUR report should 
then be associated with the claims 
folder.   

3.  The RO must subsequently make a 
specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary--and make a 
determination as to whether it is 
"satisfactory" (e.g., credible) and 
consistent with the circumstances of 
service--as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not 
show that the veteran "engaged in combat 
with the enemy," the RO should consider 
all credible supporting evidence 
developed to ascertain whether the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

4.  Thereafter, the RO should list the 
verified stressors as well as unverified 
stressors (either during the service 
period or the post-service period) and 
schedule the veteran for separate 
psychiatric examinations by two VA 
psychiatrists who have not previously 
examined him, for the specific purpose of 
determining whether an unequivocal 
diagnosis of PTSD can be made.  

The entire claims folder must be made 
available to and should be reviewed by 
each examiner prior to the examination.  
The examination report(s) should include 
a detailed account of all psychiatric 
pathology found to be present, and the 
two VA examiners should consult with one 
another in order to provide one joint 
opinion, supported adequately by reasons 
and bases, as to whether an unequivocal 
diagnosis of PTSD is appropriate for this 
veteran.  The examiner(s) should 
integrate the previous psychiatric 
findings and diagnoses, including major 
depressive disorder, bipolar affective 
disorder, and alcoholism, in order to 
obtain a true picture of the nature of 
the veteran's psychiatric status and 
whether a PTSD diagnosis is appropriate.  
The determination as to the appropriate 
psychiatric diagnosis should be made in 
accordance with the provisions of the 
American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., revised 1994) 
(DSM-IV), and in accordance with the 
provisions of 38 C.F.R. §§ 3.304(f), 
4.125(a) (1999).  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record, 
if any, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s). 

All necessary special studies and tests, 
including psychological testing such as 
MMPI, MMPII, or other profiles 
specifically developed for PTSD 
diagnostic purposes are to be 
accomplished, with discussion of the test 
results and the validity of the answers 
given by the veteran during such testing.  
If there are no stressors sufficient to 
cause PTSD, or if PTSD is not found, that 
matter should also be specifically set 
forth.  

The examiners' opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

5.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
physician-reviewer does not contain all 
of the requested tests, findings, or 
opinions, it should be returned for 
completion.  

6.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












